Cite as 2022 Ark. 98
                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered May 5, 2022
 IN RE ADMINISTRATIVE PLANS FOR
 CIRCUIT COURTS




                                        PER CURIAM

       Pursuant to Administrative Order No. 14, amendments to currently approved circuit

court administrative plans have been submitted by the Fourth Circuit, Fifth Circuit,

Eleventh-West Circuit, Thirteenth Circuit, and Twenty-First Circuit. The amendments to

these administrative plans are approved and shall be effective immediately. Plans currently

in effect for all other circuit courts remain in full force and effect until subsequent plans are

approved.